              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
    v.                                 )    Case No. 18-00343-CR-W-HFS
LAJUAN D. HOUSE                        )
                                       )
                                       )
                                       )
Defendant.                             )

                                       ORDER

      At a Change of Plea Hearing held on May 10, 2021, before Magistrate Judge

Lajuana M. Counts, defendant entered a plea of guilty pursuant to Fed.R.Crim.P.

11(c)(1)(A) and (B) to Count One of the Information charging defendant with a

violation of 18 U.S.C. §§ 922(j) and 924(a)(2), that is, knowingly possessing a

stolen firearm

      The Plea Agreement states that the Government agrees to dismiss the

Counts of the Indictment and the Superseding Indictment at the time of

sentencing.




        Case 4:18-cr-00343-HFS Document 59 Filed 05/27/21 Page 1 of 2
      In a Report and Recommendation dated May 10, 2021 (Doc. 53), Judge

Counts determined that the guilty plea was knowledgeable and voluntary and that

the offenses charged were supported by an independent basis in fact containing

each of the essential elements of such offense.

      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 53) and ACCEPT defendant’s guilty

plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




                                              s/ Howard F. Sachs
                                             ______________________
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: May 27, 2021
Kansas City, Missouri




        Case 4:18-cr-00343-HFS Document 59 Filed 05/27/21 Page 2 of 2
